Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-30 and 33 for examination (the group was elected without traverse, further electing species with traverse (SEQ ID NO:  2, 49, 51, and 10)  in the reply filed on 4/12/2021 is acknowledged.  The traversal is on the ground(s) that  the “invention” represent primers and probes that are used in combination.  However, the claims are drawn such that only “at least one” is required, and so are not consistent with applicant’s argument.  The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20, 23, 25-26, 29, 30, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon and abstract without significantly more. The claim(s) recite(s) the relationship between the presence, quantity or absence of certain gene products (lpg0768, smpB, and ssra) and certain organisms.  This is a statement of a natural correlation which has been termed a “law of nature” by the courts since these correlations exist outside of the hand of man.  Furthermore, the claims set forth “identifying the presence, absence, or quantity” of Legionella pneumophila serogroup 1 in a sample, and “identifying” is a 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The meaning of “the nucleic acid sequence of the lpg0768 gene or an expression product thereof” is confusing in light of the specification and the prior art.  Lpg0768 has a meaning in the art, it is Legionella pneumophila  gene that encodes the NeuB protein.   The specification teaches “This region was the lpg0768 gene (SEQ ID Nos 1 and 21-48) which codes for the spore coat polysaccharide biosynthesis protein E, NeuB.”  However, in the prior art, all references to NeuB universally refer to gene comprising SEQ ID NO:  1, and this makes the claims confusing because it is unclear if lpg078 is means a gene which codes for NeuB or if it means a gene which comprises SEQ ID NO:  1.  See GenBank HF678227, for example, where the gene that comprises for SEQ ID NO:  1 is disclosed as “putative NeuB family protein” while the  gene that encodes NeuB (complement nucleotides 32470-33492) has no significant identity to SEQ ID NO:  1.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 16-30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method as claimed in claim 16 which includes a step of PCR amplifying genomic DNA using primer pair consisting of SEQ ID NO:  2 and SEQ ID NO:  3, does not reasonably provide enablement for any method for detecting lpg0768 which encodes neuB.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
 	The claims set forth that the presence, absence or quantity of Legionella pneumophila serogroup 1 is detected by detecting the presence, absence, or quantity of at least part of the nucleic acid sequence of the lpg078 gene or an expression product thereof.  Claim 16, from which all claims depends, sets forth that the presence of lpg078 correlates to the presence of Legionella pneumophila serogroup 1, the amount correlates to the quantity of Legionella pneumophila serogroup 1 in the sample, and the absence correlates to the absence.  
	The specification teaches that LPG0768 codes for the spore cote polysaccharide biosynthesis protein E, NeuB (p. 19).  The specification teaches that this gene was present in all serogroup 1 strains “with very low or no sequence similarity to other L. pneumophila serogroups or closely related Legionella species (p. 19).”    The specification exemplifies a serogroup 1 strain specific PCR that employs SEQ ID NO:  2 and SEQ ID NO:  3 as primers and SEQ Id NO:  4 as a probe (p. 19).    A panel of 26 Legionella pneumophila strains and 41 other Legionella  species were used, and included amplification of genomic DNA from Legionella 
 	However, insofar as lpg0768 is defined as a gene that encodes neuB applicant’s assertion that lpg0768 is specific to serogroup 1 is not supported by the prior art.  Cazalet et al. taught that neuB is present in all Legionella pneumophila serogroup 1 strains tested as well as all 66 strains of non-serogroup 1 Legionella pneumophila, see Figure 2.     
 	The specification does not provide any guidance as to other oligonucleotide sets from lpg00768 that are specific only to serogroup 1.  Based on the totality of the teachings of the instant disclosure and the state of the prior art, it is unpredictable based on the instant disclosure which additional primer pairs and probes would be expected to function for the specific detection of L. pneumophila in a sample.  Since the prior art teaches that neuB is present in many different L. pneumophila strains, including strains that are other serogroups, it is highly unpredictable which fragments of SEQ ID NO:  1 will function to effectively determine if Legionella pneumophila serogroup 1 is present in a sample, as opposed to generally L. pneumophila. 
 	Since the prior art teaches that neuB is present in all tested L. pneumophila strains in a variety of studies, it would require an enormous amount of work to determine which additional fragments of the gene encoding neuB in particular have the property of distinguishing serogroup 1.  This would require conducting screening assays and studies on large panes of L. pneumophila serogroup 1 and other serogroups with different oligonucleotide primer or probe 
	Thus, having carefully considered all of these facts, it is concluded that it would require undue experimentation to practice the claimed invention commensurate in scope with the instant claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20, and 33  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazalet et al. (Genome Research, 2008, 18:431-441).
 	This rejection applies to an interpretation of lpg0768 in view of applicant’s teaching that lpg0768 “codes for spore coat polysaccharide biosynthesis protein E, NeuB (specification p. 19, lines 26-27).  
.  
Claim(s) 16, 20, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages).
 	Petzold et al. teach analyzing the genetic locus involved in LPS-biosynthesis of L. pneumophila serogroup 1 (Sg1) strains with the focus on strain specific gene composition, and the reference teaches a 15 kb region containing LPS-biosynthesis genes that can be found in all L. pneumophila strains and a Sg1-specific 18 kb region (abstract).  The reference teaches that the second region spans from lpg0779 to lpg0764.  Thus, the second region includes lpg0768.  
The reference refers to lpg0768 as ORF9. See Table 3.   This is evident by comparing instant SEQ ID NO:  1 to the annotated GenBank record submitted by the authors, for example Genbank/EMBL HF678227, where SEQ ID NO:  1 is identical to the complement of 16095-17186.  Additionally, the primers used to amplify ORF9 in the reference (see attached supplementary materials) are identical to fragments of instant SEQ ID NO:  1.   The gene referred to by Petzold et al. as neuB/ORF24 does not share structural similarity with SEQ ID NO:  1.  Petzold et al. 
 	Petzold et al. teach amplifying ORF with specific primers, which were disclosed in the supplemental materials (p. 8 of 11).  The PCR products were detected on an agarose gel, and then sequenced (p. 8).  Thus, when Petzold et al. teach amplifying and detecting ORF9, they teach a method that includes detecting the presence or absence of at least part of the lpg0768 gene, wherein the presence of the lpg0768 gene correlates to the presence of L. pneumophila serogroup I in the sample.  It is inherent that the presence or absence of the amplified fragment correlates with the presence of serogroup 1 and it is taught by Petzold et al. when they teach that ORF9 (lpg0768) is part of the 18kb region that is a serogroup 1 specific region.    Namely, referring to HF678227 gene sequence for context, the amplicon taught by Petzold et al. for ORF9 amplifies nucleotides 16428-17121 of the sequence.  Petzold et al. teaches that ORF9 is part of the serogroup 1 specific region (figure 1).  The primers used to amplify ORF9 are given in the supplemental table from the reference and are copied below.  
LPS ORF 9up
GCCAATTTACCCTTCATAGTTTCG
59.5
LPS ORF 9do
GTAATTCCCAGCCATTTACCAGATC
61.5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227.
 	The teachings of Petzold et al. as they pertain to claim 16, from which claims 21 and 22 depend are given previously in this office action and are incorporated here.  Petzold et al. teach amplification and detection of a fragment of SEQ ID NO:  1, but the reference does not teach a method wherein one of the primers is SEQ ID NO:  2 or SEQ ID NO:  4. 
	However, the sequence of ORF9 was disclosed.  GenBank HF678227 discloses that ORF9 is nucleotides 16095-17186 of that sequence.  The fragment amplified by Petzold et al. amplifies nucleotides 16428-17121 of the GenBank record, and the claimed oligonucleotides are fragments within this sequence. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to utilize any set of primer pairs and oligonucleotide probes designed from within the fragment amplified by Petzold et al. for amplifying and detecting ORF9.  One would have been motivated to select fragments within the already amplified sequence because Petzold et al. already taught that this region was conserved in all Sg-1 strains.   An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 
Here, it is not unexpected that fragments of ORF9 would be specific to L. pneumophila serogroup 1 since Petzold et al. teaches that this ORF is part of a region that is present in serogroup 1 and not present in  other serogroups.  
  	The alignment below illustrates the relationship between the amplicon of Petzold et al., bounded by the sequences that are bolded, and the instantly disclosed sequences, underlined. 
 HF678227      SEQ ID NO:  1; seq id no 2c, 3 yellow            

SEQ 2, complement 16811-16793 
SEQ ID NO: 3:  16612-16630  
SEQ ID NO: 4 complement 16729-16753

Reference ORF9up 16428-16451  ORF9 down:  complement 17097-17121  
            1 CTAACAATCATTTTTTTGCTTAATATCCGACCATTTAATGGGTTCACCTATAGATACCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17186 CTAACAATCATTTTTTTGCTTAATATCCGACCATTTAATGGGTTCACCTATAGATACCTT 17127

Qy         61 GTTTTGTAATTCCCAGCCATTTACCAGATCCCAGTATTGGGTCGGGACTCCCTTACAAGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17126 GTTTTGTAATTCCCAGCCATTTACCAGATCCCAGTATTGGGTCGGGACTCCCTTACAAGG 17067


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17066 AAAGGCAAAGGTTGTATTATCAAGGCTAATTAGAGAGCCAGGTTGAAGTTTTTGCTTTGC 17007

Qy        181 AACCAAACAAGTTCTTTGAGAGCTGCCAAGTACTCCTTTTATAGGAGCTTCTAGATCTCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17006 AACCAAACAAGTTCTTTGAGAGCTGCCAAGTACTCCTTTTATAGGAGCTTCTAGATCTCG 16947

Qy        241 CATCGGTTGACCTAAAGCTTGCCAACAATTGTAAATTGTTTCAAGAGTCTTGGCTAATTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16946 CATCGGTTGACCTAAAGCTTGCCAACAATTGTAAATTGTTTCAAGAGTCTTGGCTAATTG 16887

Qy        301 CTCAATCCCCATAGTATGTGATATGTCCTGATCAATATCTTCTGGATAGAGATGAACTCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16886 CTCAATCCCCATAGTATGTGATATGTCCTGATCAATATCTTCTGGATAGAGATGAACTCC 16827

Qy        361 TTTTTCCAGGATTGAAGCTCCCAATGCAATAGACATATACAACATTTCAATTCCATTATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16826 TTTTTCCAGGATTGAAGCTCCCAATGCAATAGACATATACAACATTTCAATTCCATTATA 16767

Qy        421 ATGGTCAGATAAACCAACTGGTAATGAAAAACATTGGTTTAAAGTTCGTAACATTCTTAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16766 ATGGTCAGATAAACCAACTGGTAATGAAAAACATTGGTTTAAAGTTCGTAACATTCTTAG 16707

Qy        481 GTTATGTGCTTCTGGCAAAGCAGGATGTCCATCAGGACTATGTTCAATAATAATTTTTTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16706 GTTATGTGCTTCTGGCAAAGCAGGATGTCCATCAGGACTATGTTCAATAATAATTTTTTC 16647

Qy        541 ACATCCGGCACTTTTTGCTGTTTCAACTGCTTTGCATATATCAGTTAAAGAAGATCTTCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16646 ACATCCGGCACTTTTTGCTGTTTCAACTGCTTTGCATATATCAGTTAAAGAAGATCTTCC 16587

Qy        601 AGTGTCAATAATGAGCGGTAATCCTGTTTTTGCCAGATGACGAATTAAAGGAACATGGAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16586 AGTGTCAATAATGAGCGGTAATCCTGTTTTTGCCAGATGACGAATTAAAGGAACATGGAC 16527

Qy        661 AATGTTCGATGAAGAGGTTTTGAGTGCGCAGGCACCCTGCTTTATCGCAAAATCAATAGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16526 AATGTTCGATGAAGAGGTTTTGAGTGCGCAGGCACCCTGCTTTATCGCAAAATCAATAGT 16467

Qy        721 GTCCAATTCATAAATCGAAACTATGAAGGGTAAATTGGCATTCTTTAATAGTGAAAATAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16466 GTCCAATTCATAAATCGAAACTATGAAGGGTAAATTGGCATTCTTTAATAGTGAAAATAG 16407

Qy        781 CATACTATAATGTTCTAAAGGCAGTACTTTTCTCTCAATTAATGAGCGGTAGTTTTCCTT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16406 CATACTATAATGTTCTAAAGGCAGTACTTTTCTCTCAATTAATGAGCGGTAGTTTTCCTT 16347

Qy        841 GCGGACCTCACCGGATTTACTGGTATAGGTTTCTTCATAATCAACAGGTAGGCAAATGTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16346 GCGGACCTCACCGGATTTACTGGTATAGGTTTCTTCATAATCAACAGGTAGGCAAATGTT 16287

Qy        901 TGGGTTATTTAAAATTTCTGTTTTTAGTATAAGAGGTTGGTATGGTACTTTATCCCTGAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16286 TGGGTTATTTAAAATTTCTGTTTTTAGTATAAGAGGTTGGTATGGTACTTTATCCCTGAT 16227

Qy        961 GGTTATAATTTTGTGTAGCAATTGTTCAGCTATGCCAAGATCCTGATTAAAAAAAGTACC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16226 GGTTATAATTTTGTGTAGCAATTGTTCAGCTATGCCAAGATCCTGATTAAAAAAAGTACC 16167

Qy       1021 TATTTCTGCTAAAAAAATAGGAGGATGATTTTCTTCAACAGAGAATGGACCAATTGTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16166 TATTTCTGCTAAAAAAATAGGAGGATGATTTTCTTCAACAGAGAATGGACCAATTGTAAA 16107

Qy       1081 AGGCTGACTCAT 1092
              ||||||||||||
Db      16106 AGGCTGACTCAT 16095

Claims 18, 25, 27, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (BMC Microbiology 2013, 13:198, 11 pages) as applied to claim 16 above, and further in view of Collins et al. (Journal of Applied Microbiology 2015; 119, 1158—1169).
 	The teachings of Petzold et al. as they apply to claim 16 are given previously in this office action and fully incorporated here.  Petzold et al. teach detecting lpg0768 and that this gene is part of a serogroup 1 specific region, but the reference does not teach additionally amplifying an ssrA gene or wherein the sample substantially comprises a water sample.  
 	Collins et al teaches a method for detection and quantification Legionella species by amplifying the ssrA gene, and in particular teach amplifying ssrA with primer LsppF which identical to instant SEQ ID NO:  10 (throughout and Table 1).   This primer is inherently a fragment of SEQ ID NO: 5.  Collins et al. additionally teaches amplification and detection of ssrA and a serogroup 1 specific gene in water samples (p. 1160) and teach that Legionella spp. Are ubiquitously found in warm, moist aquatic environments, and pose a significant public health risk when they colonize man-made water systems (p. 1158).  
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Petzold et al. so as to have applied detection of the all of the ORF from the Sg-1 specific region to the detection of Legionella in aquatic samples.  The instant claims are inclusive of the detection of any number of ORF.  One would have been motivated to do so in order to provide a means for detecting the pathogenic serogroup-1 species, and since Petzold et al. teach that ORF9 is among the ORF in 

Free of the Art
 	With regard to claims 17, and all those that depend therefrom, the prior art does not teach or suggest a method  which includes detecting both the presence, absence or quantity of at least part of the nucleic acid sequence of the lpg0768 gene or an expression product thereof in combination with a step of detecting the presence, absence or quantity of at least part of the nucleic acid sequence of the smpB gene or an expression product thereof.  Thus, these claims are free of the prior art.  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634